Citation Nr: 1804616	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  05-12 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for cardiovascular disease with tachycardia and arrhythmia, to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for acquired psychiatric disorder, to include as secondary to service-connected disabilities.

4.  Entitlement to service connection for a bilateral elbow disorder, to include as secondary to service-connected lumbar spine and lower extremity disabilities.

5.  Entitlement to an initial evaluation for lumbar spine degenerative disc disease, rated as 10 percent disabling from January 26, 1998, and as 20 percent disabling from January 3, 2011.

6.  Entitlement to an initial evaluation in excess of 40 percent disabling for left peroneal palsy and L5 radiculopathy.

7.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active military service from February 1969 to April 1971.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions rendered in May 2003, August 2005, November 2007, September 2008, and February 2012 of the Department of Veterans Affairs (VA), Regional Office (RO) in Oakland, California.

In March 2009, the Veteran testified at hearing at the RO before a Veterans Law Judge (VLJ).  That VLJ has since retired from the Board.  A transcript of the hearing is included in the electronic claims file.

In July 2010, the Board remanded the matters of entitlement to initial evaluation for lumbar spine degenerative disc disease and entitlement to a TDIU for additional development. 

In January 2016, the Veteran testified at a hearing at the RO before the undersigned VLJ.  A transcript of the hearing is included in the electronic claims file.

In March 2016, the Board remanded the matters listed on the title page for additional development.  The Board notes that the claims of entitlement to service connection for right lower extremity radiculopathy and ulcers with diverticulitis were granted by the RO in December 2016 and July 2017 rating decisions, respectively.  Therefore, those issues are no longer on appeal.

The issues of entitlement to initial evaluations for lumbar spine degenerative disc disease as well as for left peroneal palsy/L5 radiculopathy; entitlement to service connection for a bilateral elbow disorder, to include as secondary to service-connected lumbar spine and lower extremity disabilities; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a previous or present diagnosis of hypertension during the appeal period.

2.  A currently diagnosed cardiovascular disease, to include arrhythmia and tachycardia, was not present in service and was not shown to be causally related to service or to be proximately due to or aggravated by service-connected disabilities.

3.  Currently diagnosed acquired psychiatric disorders were not present in service and were not shown to be causally related to service or to be proximately due to or aggravated by service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

2.  The criteria for entitlement to service connection for cardiovascular disease, to include arrhythmia and tachycardia, have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

3.  The criteria for entitlement to service connection for an acquired psychiatric disorder have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's service connection claims herein, VA has met all statutory and regulatory notice and duty to assist provisions under the VCAA.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  

VA's duty to notify was satisfied by letters dated in August 2007, January 2008, August 2008, and March 2010.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).

VA has obtained service treatment records, service personnel records, private treatment records, records from the Social Security Administration (SSA), and VA treatment records.  It has afforded the Veteran the opportunity to present testimony, written statements, and evidence.  The Veteran was also repeatedly given the opportunity to submit, or authorize VA to request copies of private treatment records.  In addition, review of the January 2016 Board hearing transcript demonstrates that the undersigned complied with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).

The Veteran was provided with a VA examinations and medical opinions in conjunction with the service connection claims on appeal in April 2016, September 2016, and April 2017 to clarify the nature and etiology of his claimed hypertension, cardiovascular, and acquired psychiatric disorders.  38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159 (2017); see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The Board has found that the April 2016, September 2016, and April 2017 medical opinions obtained by VA were adequate, as each was based upon a complete review of the evidence of record as well as consideration of the Veteran's lay assertions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran's claims were previously before the Board in March 2016 and remanded for additional development, to include obtaining VA treatment records and examinations.  Based on a comprehensive review of the record, the Board finds substantial compliance with the March 2016 remand orders.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  For certain chronic disorders, such as cardiovascular-renal disease, including hypertension, and psychosis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  In addition, service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under VA regulations, hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2017).  Hypertension is defined as meaning that the diastolic blood pressure is predominantly 90 mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  Under Diagnostic Code 7101, a 10 percent evaluation is assigned for hypertension with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  Id.  

In addition, medical authorities have suggested various thresholds ranging from 140 mm Hg systolic and from 90 mm Hg diastolic to as high as 200 mm Hg systolic and 110 mm Hg diastolic as reflective of hypertension.  See Dorland's Illustrated Medical Dictionary, 896 (32nd ed. 2012).

A veteran who served in Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, is presumed to have been exposed to herbicides during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2017).  If a veteran was exposed to an herbicide agent during active service, certain diseases are deemed service-connected.  38 C.F.R. § 3.309(e).  While hypertension, arrhythmia, and acquired psychiatric disorders are not among the diseases that are presumptively associated with exposure to herbicide agents under 38 C.F.R. § 3.309(e), service connection may still be established with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C. § 1110 (2012); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  However, the Board acknowledges that the Court held in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  The standard is whether a disability exists at the time the claim was filed.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2017).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (2017).

The Veteran contends that he suffers from a cardiovascular disorder, to include hypertension, arrhythmia, and tachycardia, as a result of his medications and forced sedentary lifestyle due to his service-connected physical disabilities.  

On the February 1969 service entrance examination report, the Veteran's blood pressure was 120/80.  It was 116/78 in March 1971 on his separation examination report.  His heart was marked as normal on clinical evaluation in each examination report.  A November 1970 Report of Medical History noted complaints of occasional chest pain.  The Veteran marked yes to having or ever had pain and pressure in his chest.  

Post-service VA treatment notes from 2001 showed an isolated episode of chest pain.  A March 2004 treatment record listed a finding of borderline hypertension.  Additional treatment records dated in February and March 2007 showed an abnormal ECG, with sinus tachycardia and bradycardia.  In a February 2008 statement, a private physician, S. J. K., M. D., concluded that it was more likely than not that the Veteran's borderline hypertension was related to longtime NSAID use for back pain treatment.  However, a concrete diagnosis of hypertension under 38 C.F.R. § 4.104, Diagnostic Code 7101 has not been reflected in the available post-service treatment records.  

In an April 2016 VA heart conditions examination report, the examiner diagnosed paroxysmal sinus tachycardia, noting that it appeared to be caused by the Veteran's longstanding respiratory condition.  The examiner specifically noted that none of the Veteran's heart conditions qualify within the generally accepted medical definition of ischemic heart disease.  The examiner highlighted that the Veteran had a cardiac arrhythmia, specifically supraventricular tachycardia.  His blood pressure was listed as 114/78.  In an additional April 2016 VA hypertension examination report, the examiner indicated that the Veteran did not have or has ever been diagnosed with hypertension or isolated systolic hypertension.  The examiner reiterated that there was no diagnosis of hypertension in VA treatment records, noting that the Veteran was not on antihypertensive medications.

In a September 2016 VA medical opinion, a VA examiner concluded that the Veteran did not have hypertension but did have an intermittent cardiac arrhythmia    that has not required any treatment.  The examiner found that the Veteran's cardiac condition neither caused nor was aggravated by his established service-connected conditions.

The Veteran further contended that his acquired psychiatric disorder was caused or aggravated by the stress of dealing with his service-connected physical disabilities. 

On the February 1969 service entrance examination report and March 1971 separation examination report, the Veteran's psychiatric system was marked normal on clinical evaluation.  In a January 1970 treatment record, the examiner listed a finding of low back strain with superimposed depression due to familial problems.  
Post-service treatment records dated from 2001 reflected diagnoses of depression, unspecified adjustment disorder, schizoaffective disorder (bipolar type), somatization, dysthymia, and mixed personality disorder with obsessional schizotypal features. 

In an April 2016 VA mental disorders examination report, the examiner diagnosed schizoaffective disorder (bipolar type), persistent depressive disorder, claustrophobia, and somatization disorder.  It was noted that somatization disorder aggravates the Veteran's schizoaffective disorder and was related to persistent depressive disorder.  The examiner further indicated that claustrophobia was an anxiety disorder that aggravated his other mental health issues.  After examining the Veteran and reviewing the record, the examiner opined that it was at least as likely as not (within the realm of 50 percent probability or greater) that the Veteran's service-connected disabilities were aggravated by his current psychiatric disorder.  In the cited rationale, the examiner indicated that the Veteran's physical problems did not cause his mental health issues, but they do aggravate them. 

As a September 2016 VA examiner provided an nonsensical and inadequate medical opinion concerning the service connection claim for an acquired psychiatric disorder, the AOJ obtained a clarification medical opinion in April 2017 on this matter from the aforementioned April 2016 VA examiner.  The examiner clearly opined that it was less likely than not that the Veteran's psychiatric disabilities were aggravated beyond the natural progression as the result of his service-connected medical disabilities.  In the cited rationale, the examiner acknowledged the Veteran's assertions that his service-connected medical disabilities had impacted his psychiatric disabilities.  However, citing to numerous pieces of medical evidence in the record, the examiner found that there was limited evidence to substantiate a permanent aggravation of the Veteran's psychiatric disabilities solely as the result of his service-connected medical disabilities.  The examiner highlighted that the Veteran's psychiatric disabilities were unlikely aggravated by service-connected medical disabilities due to lack of documented evidence suggesting a progressive psychiatric disability as a result of his service-connected disabilities.  The examiner then concluded that there was no clear, objective, or medical findings supporting an aggravation at that time.

As an initial matter, evidence of record during the appeal period was void of clinical documentation of hypertension as defined by VA regulations.  Here, the Board finds that post-service evidence detailing isolated findings of borderline hypertension to be less probative in showing a current disability than the April 2016 VA examination findings as well as the September 2016 VA medical opinion.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).    

Furthermore, entitlement service connection for cardiovascular and acquired psychiatric disorders is not warranted.  As an initial matter, there is no factual basis in the record that cardiovascular and acquired psychiatric disorders were incurred during service, or manifested as a chronic disease within a year thereafter, or for several years after his discharge from service in 1971.  While service treatment records reflected a singular finding of low back strain with superimposed depression due to familial problems, the Veteran was marked as normal on clinical evaluation of his cardiovascular and psychiatric systems at military service discharge in 1971.  In addition, as the Veteran was not shown to have served in Vietnam, his exposure to herbicides is not presumed, and none of his present cardiovascular or acquired psychiatric disorders are one of the diseases that are presumptively associated with exposure to herbicides under 38 C.F.R. § 3.309(e). 

Post-service medical evidence of record first showed findings of cardiovascular and psychiatric disorders decades after the Veteran's separation from active service.  The passage of many years between discharge from active service and the continuity of symptomatology or medical documentation of a claimed disability are factors that tend to weigh against a claim for service connection.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Evidence of record clearly reflects that any cardiovascular-renal disease or psychosis was not manifested to a compensably disabling degree within the first year after the Veteran completed his active service in 1971.  

The Board is cognizant that post-service medical evidence of record showed findings of tachycardia, bradycardia, depression, unspecified adjustment disorder, schizoaffective disorder (bipolar type), somatization, dysthymia, and mixed personality disorder with obsessional schizotypal features.  However, significantly, the record does not include any probative medical evidence or opinion suggesting a causal relationship between the Veteran's claimed disorders and his active military service or service-connected disabilities, and the Veteran has not identified or alluded to the existence of any such opinion.  In fact, in the April 2016, September 2016, and April 2017 VA examination reports and medical opinions, the examiners specifically addressed the Veteran's contentions that his claimed disorders were secondary to his service-connected disabilities.  Each examiner provided a complete rationale for the stated opinions that none of the present cardiovascular or acquired psychiatric disorders were caused or aggravated by the Veteran's service-connected disabilities, citing to a detailed review of the evidence of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

As such, the Board finds that the most persuasive medical evidence that specifically addresses the question of whether the Veteran's claimed cardiovascular and acquired psychiatric disorders were incurred in service, manifested as a chronic disease within a year after service discharge, were etiologically related to events in service, or were caused or aggravated by his other service-connected disabilities weighs against the claims.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

The statements from the Veteran are competent evidence as to observable symptomatology, including pain and depressed mood.  See Barr, 21 Vet. App. at 307.  However, the statements that the Veteran's claimed hypertension, cardiovascular and acquired psychiatric disorders presently exist, were a result of active service, or were secondary to service-connected disabilities draw medical conclusions, which the Veteran is not qualified to make.  Although lay persons are competent to provide opinions on some medical issues, the existence and etiology of the Veteran's claimed hypertension, cardiovascular, and acquired psychiatric disorders falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau, 492 F.3d at 1377.  Moreover, the April 2016, September 2016, and April 2017 VA examiners considered the Veteran's lay assertions when providing the aforementioned medical opinions.

Accordingly, the criteria to award entitlement to service connection for hypertension, cardiovascular, and acquired psychiatric disorders has not been established, either through medical or probative lay evidence.  In arriving at the decision to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims of entitlement to service connection for hypertension, cardiovascular, and acquired psychiatric disorders, that doctrine is not applicable.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for cardiovascular disease with tachycardia and arrhythmia, to include as secondary to service-connected disabilities, is denied.

Entitlement to service connection for acquired psychiatric disorder, to include as secondary to service-connected disabilities, is denied.


REMAND

The Board's review of the electronic claims file reveals that further development on the issues of initial evaluations for lumbar spine degenerative disc disease as well as for left peroneal palsy/L5 radiculopathy; entitlement to service connection for a bilateral elbow disorder, to include as secondary to service-connected lumbar spine degenerative disc disease; and entitlement to a TDIU is warranted. 

Regarding the Veteran's service connection claim for a bilateral elbow disorder, the Veteran contends that he suffers from a bilateral elbow disorder caused by or aggravated by falling due to his service-connected lumbar spine and lower extremity disabilities.  He has also asserted that he incurred an in-service bilateral elbow injury while being forced to crawl on his elbows during boot camp by a drill sergeant and was treated by a private physician while on leave.

While service treatment records showed that a 1 inch by 11/2 inch right elbow scar was noted in the February 1969 entrance examination report and March 1971 separation examination report, the Veteran's upper extremities were clearly marked normal on clinical evaluation in each examination report.  In a November 1970 Report of Medical History, the Veteran marked yes to having or ever had a history of broken bones.  He was noted to have broken his elbow at 12 years old.  Post-service VA treatment notes dated in 1998 and 2002 reflected that the Veteran had medial epicondylitis versus bursitis and arthritis in the elbows.  During a January 2000 VA examination report, the Veteran asserted that he had fractured his left elbow at 10 years old.  A May 2004 treatment note reflected that the Veteran's legs had given out resulting in a fall that injured his elbows.  Additional VA treatment notes dated in 2004 and 2008 showed findings of possible elbow arthritis, left elbow ulnar neuropathy, and bursitis.  

In an April 2016 VA examination report, the examiner diagnosed bilateral olecranon bursitis.  The Veteran reported having a left ulnar nerve release in 2006.  An April 2016 X-ray revealed no evidence of arthritis, soft tissue calcifications, erosive changes, chondrocalcinosis, or hypertrophic changes of the humeral radial and humeral ulnar joint space.  In a March 2017 VA addendum medical opinion, the examiner again indicated that findings revealed bilateral olecranon bursitis.  After reviewing the record, the examiner concluded that since there were no medical records to indicate that the olecranon bursitis had worsened, it was less likely as not that the Veteran's service-connected lumbar spine and lower extremity disabilities aggravated his bilateral elbow disability (olecranon bursitis) due to falling.

On remand, the AOJ should give the Veteran the opportunity to identify and authorize obtaining any private treatment records regarding asserted medical treatment of his elbows while on liberty during active service.  It should also afford the Veteran an additional VA medical opinion to address whether his currently diagnosed bilateral elbow disorder was etiologically related to his credibly asserted in-service elbow injuries during boot camp.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, the Veteran last underwent a VA spine examination in April 2016.  The Veteran has recently asserted that he has increased lumbar spine symptomatology (inflammation, arthritis, and fused joints) and the file also includes a recent partial photocopy of a June 2017 VA lumbar spine MRI report.  In addition, the Court has held that the final sentence of 38 C.F.R. § 4.59 requires that VA examination reports include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The April 2016 VA spine examination report did not include each of the required findings discussed above.  Thus, the Board finds that a remand is required in order to afford the Veteran an adequate VA examination.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).

From February 10, 2007, the Veteran is shown meet the percentage threshold requirements provided in 38 C.F.R. § 4.16(a) for schedular consideration of entitlement to TDIU.  Currently, the Veteran's service-connected disabilities consist of left peroneal palsy and L5 radiculopathy, rated as 40 percent disabling; vertigo, rated as 40 percent disabling; degenerative disc disease of the lumbar spine, rated as 20 percent disabling; constant bilateral tinnitus, ulcers with diverticulitis, and right lower extremity radiculopathy, each rated as 10 percent disabling; and hemorrhoids, rated as noncompensable.  The total combined rating for his service-connected disabilities is 10 percent from January 26, 1998; 20 percent from June 20, 2005; 50 percent from October 27, 2006; 70 percent from February 10, 2007; and 80 percent from April 26, 2016.  38 C.F.R. §§ 4.16, 4.25.

Private medical opinions dated in April 2006 from M. L., D. C. and S. J. K., M. D., contained findings that the Veteran was permanently disabled and unemployable due to his service-connected lumbar spine degenerative disk disease.  It was noted that he was not capable of doing any work that required prolonged sitting, standing, reaching, pulling, precluding any work now and in the future.  Thereafter, an April 2016 VA spine examiner noted that the Veteran's thoracolumbar spine condition impacted his ability to work due to moderate to severe low back pain, left leg/foot weakness due to radiculopathy and resultant left foot drop, and slow halting gait.

Based on the foregoing, the Board finds that the evidence of record contains insufficient information to make an adequate determination as to whether the Veteran's service-connected disabilities, alone or in aggregate, prevent him from obtaining and retaining substantially gainful employment.  As such, the Board finds that a remand is warranted in order to afford the Veteran an additional VA examination.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the record before the Board contains insufficient medical information for evaluation purposes).  Furthermore, the issue of entitlement to a TDIU is inextricably intertwined with the initial rating and service connection appeals discussed above and; therefore, adjudication of that matter must be deferred.  Henderson v. West, 12 Vet. App. 11, 20 (1998) (citing Harris v. Derwinski, 1 Vet. App. 180 (1991) (where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the two claims are inextricably intertwined).

Finally, evidence of record reflects that the Veteran receives VA medical treatment for his service-connected lumbar spine and left lower extremity disabilities and claimed bilateral elbow disorder from the VA Medical Center (VAMC) in San Francisco, California and VA Outpatient Clinic (VAOPC) in Santa Rosa, California.  As evidence of record only includes treatment records dated up to June 2017 from those facilities, all pertinent VA treatment records should be obtained and properly associated with the record, to specifically include a complete copy of June 2017 lumbar spine MRI findings and continued left lower extremity treatment from the pain clinic.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  In addition, all identified private treatment records should be obtained and associated with the record.  Here, the Veteran has continually asserted that he received bilateral elbow treatment from a private physician while on leave during boot camp in 1969.  38 C.F.R. § 3.159(c) (2017).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must obtain updated treatment records pertaining to the Veteran's service-connected lumbar spine and left lower extremity disabilities as well as his claimed bilateral elbow disorder from San Francisco VAMC and Santa Rosa VAOPC, to include all associated outpatient clinics, for the time period from June 2017 to the present and associate them with the record.  Obtained treatment records must include a complete copy of June 2017 lumbar spine MRI findings as well as continued left lower extremity treatment from the San Francisco VAMC Pain Clinic.

2.  Request that the Veteran identify any outstanding treatment records relevant to his claimed bilateral elbow disorder.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and his representative.

3.  Thereafter, obtain a VA medical opinion to clarify whether the Veteran's currently diagnosed bilateral elbow disorder was etiologically related to his credibly asserted in-service elbow injuries during boot camp.  Prior to drafting the opinion, the electronic claims file must be made available to an appropriate examiner for review of the case.  A notation to the effect that this record review took place should be included in the medical opinion.

The VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the currently diagnosed bilateral elbow disorder is related to the Veteran's military service, including his credibly asserted in-service elbow injuries during boot camp.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2017).

4.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected lumbar spine degenerative disc disease and left lower extremity disabilities.  The electronic claims file must be made available to the examiner for review and the examiner must note that the claims file was reviewed.  Any indicated tests and studies must be completed, to include an EMG/NCV for evaluating the Veteran's left peroneal palsy and L5 radiculopathy associated with his service-connected lumbar spine degenerative disc disease, if necessary.

All symptoms and manifestations of lumbar spine degenerative disc disease must be noted in the report, including ranges of motion.  The examiner is requested to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the lumbar spine.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should note, in degrees, if repeated range of motion testing results in additional limitation of motion, or in additional functional loss.

The examiner should note the degree(s) of additional range of motion loss due to pain on use and during flare-ups.

If there is functional loss/impairment, the examiner should express the degree of additional range of motion loss, if possible.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2017).

5.  Thereafter, a VA medical examination must be obtained to determine whether the functional effects of the Veteran's service-connected disabilities, alone or acting in concert, preclude him from securing and following substantially gainful employment, consistent with his education and occupational expertise.  The electronic claims file must be made available to the examiner, and the examiner must specify in the report that the electronic claims file has been reviewed.  The examiner must also elicit from the Veteran and record for clinical purposes a full work and educational history. 

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the functional effects of the Veteran's service-connected disabilities, acting alone or in concert, prevented him from obtaining or retaining employment consistent with his education and occupational experience, irrespective of his age and any nonservice-connected disorders, for the time period from July 2004 to the present. 

The VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disabilities.  The examiner must furnish a full description of the effects of the service-connected disabilities on the Veteran's ordinary activities, which include employment.  This description may include an opinion on such questions as whether the Veteran's service-connected disabilities preclude standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, performing other specific tasks, etc.

The examiner should acknowledge and discuss the functional impact findings contained in the private medical opinions dated in April 2006 as well as the numerous VA examination reports of record, to include the April 2016 VA spine examination report. 

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2017).

6.  The AOJ must review the record to ensure that the foregoing requested development has been completed.  In particular, review any VA examination report or medical opinion to ensure that it is responsive to and in compliance with the directives of this REMAND and if not, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the July 2017 supplemental statement of the case.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


